Citation Nr: 9917258	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-46 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
August 1975.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, and an August 1996 rating decision 
by the VARO in Cleveland, Ohio.

The veteran requested a hearing before a Member of the Board 
of Veterans' Appeals.  In a letter dated January 26, 1999, 
the veteran was informed that his hearing would be held on 
April 5, 1999, at the Board of Veterans' Appeals in 
Washington, D.C.  However, a note in the file indicates that 
the veteran did not appear for his scheduled hearing.


FINDINGS OF FACT

1.  There is medical evidence of a nexus between the 
veteran's current bilateral hearing loss and the veteran's 
period of active military service.

2.  There is competent medical evidence which shows that an 
acquired psychiatric disorder (dysthymic disorder) was 
present during service.

3.  The veteran's duodenal ulcer is asymptomatic, and there 
is no evidence of weight loss, periodic vomiting, recurrent 
hematemesis, or bowel disturbance.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The veteran's acquired psychiatric disorder (dysthymic 
disorder) was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The schedular criteria for a rating greater than 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted 
claims which are plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

A.  Hearing Loss

The veteran contends that he was exposed to loud noise during 
his service which resulted in bilateral hearing loss.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's September 1962 enlistment examination noted a 
normal whisper voice hearing test of 15/15.  His August 1975 
separation examination revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
15
15
20
LEFT
15
20
05
30

There was no testing at the 3,000 hertz level, and speech 
recognition scores were not reported.  The diagnosis was mild 
hearing loss.

The veteran underwent a VA audiological examination in August 
1997.  He indicated that he had not had much vocational noise 
exposure since discharge, but he had been driving a truck 
from 1976-1981, and had some noise exposure while working in 
a box factory.  The examiner noted that the veteran's 
discharge examination showed a decrease in hearing thresholds 
from those reported earlier in his service career, although 
the "hearing seemed to remain normal" for VA purposes.  
Testing revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
40
50
LEFT
30
15
50
55

The diagnosis was bilateral high-frequency sensorineural 
hearing loss.  The examiner then commented as follows:

After reviewing this patient's C-file, it 
is the professional opinion of the 
examining audiologist that there is 
evidence that this veteran's left ear 
hearing loss became worse while he was in 
the service, beyond the normal age-
related progression during that time....the 
examining audiologist has determined that 
there is a substantial decrease in the 
left ear for the high frequencies beyond 
what would be normally expected.

After a careful review of the evidence, and resolving all 
doubt in the veteran's favor, the Board finds that a grant of 
service connection for bilateral hearing loss is warranted.  
Mild hearing loss was noted on the veteran's separation 
examination.  Further, a VA physician has stated that the 
veteran's hearing worsened in service beyond the normal age-
related progression.  In short, the Board is unable to 
dissociate the veteran's current bilateral hearing loss from 
service.  Accordingly, service connection for bilateral 
hearing loss is warranted.

B.  Acquired Psychiatric Disorder

A November 1970 service medical record indicates that the 
veteran complained of recurrent anxiety.  No psychiatric 
diagnosis was provided.  A February 1971 medical record 
indicates that the veteran complained of a fever and chills.  
The diagnosis was viral syndrome, ethanol excess, and 
depressive reaction.  Another record dated in February 1971 
indicates that the veteran was suffering from a situational 
stress reaction due to problems with his MOS.  A May 1972 
hospital summary reflects that the veteran was admitted for 
treatment following agitating behavior wherein the veteran 
threatened harm to himself and his wife.  Over the 10 
hospital days, the veteran made an uneventful recovery, and 
there were no signs of any depression at the time of 
discharge.  The patient was issued Librium.  The diagnosis 
was depressive reaction, moderate, acute, improved as a 
result of hospitalization, manifest by sad mood, suicidal 
thoughts, and tearful, agitated, and destructive  behavior.  
A June 1972 service medical record (follow up) indicates that 
the veteran had done well; the entry noted "no meds."  A 
clinical evaluation performed during the veteran's August 
1975 separation examination found the veteran's psychiatric 
system to be normal.  The neurologic portion of the 
examination noted that the veteran had been hospitalized for 
"nerves."  On the August 1975 report of medical history, the 
veteran described his health as good, except for "bad 
nerves."

The veteran indicated that he had seen private psychiatrists 
after leaving service, but he was unable to remember their 
names.

An August 1997 VA examination indicates that the veteran was 
diagnosed with dysthymic disorder.  The RO subsequently 
requested an opinion from the examiner to the question of 
whether the veteran's episode documented in service was an 
isolated event or whether it was an aspect of the veteran's 
current neurosis.  In a March 1998 addendum, the examiner 
commented as follows:

The episode in the service that occurred 
in 1972 or 1973 was an isolated instance.  
At that time, he was having problems with 
his wife who had threatened to leave him.  
However, this could also be as an 
exacerbation of his underlying dysthymic 
disorder condition that he has been 
suffering from for several years.

After a careful review of the evidence, and resolving all 
doubt in the veteran's favor, the Board finds that a grant of 
service connection for an acquired psychiatric disorder 
(dysthymic disorder) is warranted.  It is clear that the 
veteran sought treatment for psychiatric problems during 
service.  Additionally, and when read in the light most 
favorable to the veteran, the March 1998 VA physician's 
comments essentially indicate that the veteran was suffering 
from dysthymic disorder during service.  There is no medical 
evidence of record suggesting that the veteran suffered from 
dysthymic disorder prior to service.  Accordingly, service 
connection for an acquired psychiatric disorder (dysthymic 
disorder) is warranted.

II.  Increased Rating For A Duodenal Ulcer

The veteran asserts that his duodenal ulcer is more disabling 
than currently evaluated.  The Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for a duodenal ulcer was established by 
the RO in its rating decision of June 1994, at which time a 
10 percent rating was assigned under Diagnostic Code 7305 of 
the VA's Schedule for Rating Disabilities.

VA outpatient treatment records from May 1995 to September 
1996 reflect that the veteran received ongoing treatment and 
medication for problems related to his duodenal ulcer.  An 
August 1996 record indicated that the veteran suffered from a 
chronic, active duodenal ulcer.  The veteran's weight was 
recorded as 190 pounds.

At an August 1997 VA stomach examination, the veteran stated 
that he had been feeling well since his last treatment.  He 
stated that for the last one year following the treatment he 
had been asymptomatic.  The veteran made no complaints of 
abdominal pain or stomach cramps, and reported no vomiting, 
hematemesis or melena.  The veteran weighed 195 pounds.  
Physical examination revealed that the abdomen was soft and 
supple.  Bowel sounds were active.  The diagnosis was history 
of duodenal ulcer.  The examiner noted that the veteran's 
duodenal ulcer was asymptomatic.  

The veteran's duodenal ulcer is rated under Diagnostic Code 
7305.  Under Code 7305, a 10 percent rating is assigned when 
the disability is mild, with recurring symptoms once or twice 
yearly.  A 20 percent rating is in order when there is 
moderate disability, marked by recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration, 
or with continuous moderate manifestations.

In light of the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's duodenal ulcer.  
The most recent VA examination found the veteran's duodenal 
ulcer to be asymptomatic.  Further, there no evidence of 
weight loss, periodic vomiting, or recurrent hematemesis.  
Accordingly, an increased rating for the veteran's duodenal 
ulcer is denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disorder 
(dysthymic disorder) is granted.

Entitlement to a rating greater than 10 percent for duodenal 
ulcer is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



